Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 15/994,162 filed on 31 May 2018. The response filed 25 March 2021 amends claims 1, 9, and 17, cancels claims 8, 16, and 24, and presents arguments is hereby acknowledged. 	Claims 1-7, 9-15, and 17-23 are presented for examination.

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 	Authorization for this examiner’s amendment was given in a telephone interview/ email with assigned attorney Chris Gu (Reg. No. 56,543) on 16 December 2021.

The application has been amended as follows: 	In the Claims:


1. 	(Currently Amended) A computer-implemented method, comprising:
determining, by [[a]] each computing node in a virtual computer cluster, a total number of messages in a set of messages that are processed by the computing node in the virtual computer cluster during a time interval, wherein the virtual computer cluster is deployed with a cloud computing service, wherein the virtual computer cluster includes the computing node and one or more other computing nodes at an end time of the time interval, wherein each of the computing node and the one or more other computing nodes represents a virtual computer running its own operating system; 
wherein the set of messages comprises a mix of steady-state and non-steady state streaming messages transmitted between a multitenant computing system and an external system; wherein the multitenant computing system includes the virtual computer cluster;
determining, by the computing node, whether the total number of messages in the set of messages processed by the computing node is no less than a maximum per-interval message number threshold; and
in response to determining that the total number of messages is no less than a maximum per-interval message number threshold, starting an additional computing node, by the cloud computing service, in the virtual computer cluster after the time interval, wherein the additional computing node is used to process one or more subsequent messages to be processed after 

2. 	(Previously Presented) The method as recited in Claim 1, further comprising:
determining whether the total number of messages in the set of messages processed by the computing node is less than a minimum per-interval message number threshold; and
in response to determining that the total number of messages in the set of messages processed by the computing node is less than a minimum per-interval message number threshold, determining whether, after the time interval, the computing node is to be torn down and removed from the virtual computer cluster.

3. 	(Currently Amended) The method as recited in Claim 1, further comprising: determining whether [[the]] at least one of the one or more computing nodes represents a master node after the time interval.

4. 	(Previously Presented) The method as recited in Claim 1, further comprising: determining whether the virtual computer cluster comprises only a minimum number of computing nodes after the time interval. 

5. 	(Previously Presented) The method as recited in Claim 1, further comprising: in response to determining that the total number of messages is less than a maximum per-interval message number threshold, processing one or more 

6. 	(Previously Presented) The method as recited in Claim 1, wherein the multitenant computing system interacts with the external computing system through the virtual computer cluster, wherein the set of messages is made up of one or more of: messages from the multitenant computing system, messages from the external computing system, messages to the multitenant computing system, or messages to the external computing system. 

7. 	(Original) The method as recited in Claim 6, wherein the set of messages pertains to a plurality of organizations hosted in the multitenant computing system, and wherein each message in the set of messages is tagged with a unique organization identifier among a plurality of unique organization identifiers, and wherein each unique organization identifier uniquely identifies a respective organization in the plurality of organizations. 

8. 	(Canceled)	 

9. 	(Currently Amended) One or more non-transitory computer readable media storing a program of instructions that is executable by a device to perform:
determining, by [[a]] each computing node in a virtual computer cluster, a total 
wherein the set of messages comprises a mix of steady-state and non-steady state streaming messages transmitted between a multitenant computing system and an external system; wherein the multitenant computing system includes the virtual computer cluster;
determining, by the computing node, whether the total number of messages in the set of messages processed by the computing node is no less than a maximum per-interval message number threshold; and
in response to determining that the total number of messages is no less than a maximum per-interval message number threshold, starting an additional computing node, by the cloud computing service, in the virtual computer cluster after the time interval, wherein the additional computing node is used to process one or more subsequent messages to be processed after the time interval. 

10. 	(Previously Presented) The one or more non-transitory computer readable media 
determining whether the total number of messages in the set of messages processed by the computing node is less than a minimum per-interval message number threshold; and
in response to determining that the total number of messages in the set of messages processed by the computing node is less than a minimum per-interval message number threshold, determining whether, after the time interval, the computing node is to be torn down and removed from the virtual computer cluster.

11. 	(Currently Amended) The one or more non-transitory computer readable media as recited in Claim 9, wherein the program of instructions is executable by the device to further perform: determining whether [[the]] at least one of the one or more computing nodes represents a master node after the time interval.

12. 	(Previously Presented) The one or more non-transitory computer readable media as recited in Claim 9, wherein the program of instructions is executable by the device to further perform: determining whether the virtual computer cluster comprises only a minimum number of computing nodes after the time interval. 

13. 	(Previously Presented) The one or more non-transitory computer readable media 

14. 	(Previously Presented) The one or more non-transitory computer readable media as recited in Claim 9, wherein the multitenant computing system interacts with the external computing system through the virtual computer cluster, wherein the set of messages is made up of one or more of: messages from the multitenant computing system, messages from the external computing system, messages to the multitenant computing system, or messages to the external computing system. 

15. 	(Previously Presented) The one or more non-transitory computer readable media as recited in Claim 14, wherein the set of messages pertains to a plurality of organizations hosted in the multitenant computing system, and wherein each message in the set of messages is tagged with a unique organization identifier among a plurality of unique organization identifiers, and wherein each unique organization identifier uniquely identifies a respective organization in the plurality of organizations. 

16. 	(Canceled) 

17. 	(Currently Amended) A system, comprising:
	one or more computing processors;
one or more non-transitory computer readable media storing a program of instructions that is executable by the one or more computing processors to perform:
determining, by [[a]] each computing node in a virtual computer cluster, a total number of messages in a set of messages that are processed by the computing node in the virtual computer cluster during a time interval, wherein the virtual computer cluster is deployed with a cloud computing service, wherein the virtual computer cluster includes the computing node and one or more other computing nodes at an end time of the time interval, wherein each of the computing node and the one or more other computing nodes represents a virtual computer running its own operating system; 
wherein the set of messages comprises a mix of steady-state and non-steady state streaming messages transmitted between a multitenant computing system and an external system; wherein the multitenant computing system includes the virtual computer cluster;
determining, by the computing node, whether the total number of messages in the set of messages processed by the computing 
in response to determining that the total number of messages is no less than a maximum per-interval message number threshold, starting an additional computing node, by the cloud computing service, in the virtual computer cluster after the time interval, wherein the additional computing node is used to process one or more subsequent messages to be processed after the time interval. 

18. 	(Previously Presented) The system as recited in Claim 17, wherein the program of instructions further comprises instructions that are executable by the one or more computing processors to perform:
determining whether the total number of messages in the set of messages processed by the computing node is less than a minimum per-interval message number threshold; and
in response to determining that the total number of messages in the set of messages processed by the computing node is less than a minimum per-interval message number threshold, determining whether, after the time interval, the computing node is to be torn down and removed from the virtual computer cluster.

19. 	(Currently Amended) The system as recited in Claim 17, wherein the program of instructions further comprises instructions that are executable by the one or more at least one of the one or more computing nodes represents a master node after the time interval.

20. 	(Previously Presented) The system as recited in Claim 17, wherein the program of instructions further comprises instructions that are executable by the one or more computing processors to perform: determining whether the virtual computer cluster comprises only a minimum number of computing nodes after the time interval. 

21. 	(Previously Presented) The system as recited in Claim 17, wherein the program of instructions further comprises instructions that are executable by the one or more computing processors to perform: in response to determining that the total number of messages is less than a maximum per-interval message number threshold, processing one or more subsequent messages after the time interval without causing the cloud computing service to start an additional computing node in the virtual computer cluster after the time interval. 

22. 	(Previously Presented) The system as recited in Claim 17, wherein the multitenant computing system interacts with the external computing system through the virtual computer cluster, wherein the set of messages is made up of one or more of: messages from the multitenant computing system, messages from the external computing system, messages to the multitenant computing system, or messages to the external computing system. 

23. 	(Original) The system as recited in Claim 22, wherein the set of messages pertains to a plurality of organizations hosted in the multitenant computing system, and wherein each message in the set of messages is tagged with a unique organization identifier among a plurality of unique organization identifiers, and wherein each unique organization identifier uniquely identifies a respective organization in the plurality of organizations. 

24. 	(Canceled)


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "determining, by each computing node in a virtual computer cluster, a total number of messages in a set of messages that are processed by the computing node in the virtual computer cluster during a time interval," "wherein the set of messages comprises a mix of steady-state and non-steady state streaming messages transmitted between a multitenant computing system and an external system," and "determining, by the computing node, whether the total number of messages in the set of messages processed by the computing node is no less than a maximum per-interval message number threshold," presented in all the independent claims and not found in the prior art references.

For instance, US PGPUB 2017/0093755 A1 to Pol et al discloses a stream processing module within each computing node of a computing node cluster. However, Pol fails to disclose “determining, by the computing node, whether the total number of messages in the set of messages processed by the computing node is no less than a maximum per-interval message number threshold.” US Patent 7,287,180 B1 to Chen et al, in a similar field of endeavor, discloses a table detailing a streaming capacity for each node in a virtual network. However, Chen fails to disclose “wherein the set of messages comprises a mix of steady-state and non-steady state streaming messages transmitted between a multitenant computing system and an external system” and “determining, by 

The Pol/Chen system fails to disclose “wherein the set of messages comprises a mix of steady-state and non-steady state streaming messages transmitted between a multitenant computing system and an external system,” and “determining, by the computing node, whether the total number of messages in the set of messages processed by the computing node is no less than a maximum per-interval message number threshold.”
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1, 9, and 17 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459